DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      MARIE BARNETT MILLSAPS,
                              Appellant,

                                     v.

        KURT KALTENBACH and STATE FARM AUTOMOBILE
                   INSURANCE COMPANY,
                         Appellees.

                      Nos. 4D13-2614 and 4D14-200

                           [December 10, 2014]

   Consolidated appeals from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Meenu Sasser, Judge; L.T. Case No. 502011
CA000543XXXXMB.

   Donna Greenspan Solomon of Solomon Appeals, Mediation &
Arbitration, Fort Lauderdale, and Webb Millsaps of Webb Millsaps Law,
PL, Boca Raton, for appellant.

   Thomas Regnier and Hinda Klein of Conroy, Simberg, Ganon,
Krevans, Abel, Lurvey, Morrow & Schefer, P.A., Hollywood, for appellee
Kurt Kaltenbach.

  Warren B. Kwavnick of Cooney Trybus Kwavnick Peets, Fort
Lauderdale, for appellee State Farm Mutual Automobile Insurance
Company.

PER CURIAM.

    Marie Barnett Millsaps (“appellant”) appeals the final order of the trial
court rendering judgment after a jury verdict in favor of appellee Kurt
Kaltenbach (“Kaltenbach”) and appellee State Farm Mutual Automobile
Insurance Company (“State Farm”). This case arose from an automobile
accident involving appellant and Kaltenbach. The issue presented is
whether the trial court erred as a matter of law in granting a directed
verdict to State Farm as to its liability on an uninsured motorist claim for
the actions of an unidentified third vehicle, and in denying appellant’s
motion for new trial. Because we find that appellant waived these claims
at trial, we affirm.
    Appellant’s original complaint alleged negligence against Kaltenbach
for causing the accident. Kaltenbach filed an answer with an affirmative
defense that he struck appellant’s vehicle while taking action “to avoid
contact with [the driver of the unidentified vehicle],” and did not himself
fail to exercise reasonable care. Appellant filed a subsequent amended
complaint that added an additional claim for uninsured/underinsured
motorist coverage against State Farm under the belief that Kaltenbach
was underinsured for the damages claimed, but not under the theory
that State Farm would stand in the shoes of the unidentified third
vehicle to compensate appellant for any percentage of the damages
attributable to that driver. At trial, and over objection, appellant was
permitted to amend his pleadings pursuant to rule 1.190(b) to conform to
the evidence regarding the third vehicle’s negligence that Kaltenbach
presented during the trial, and to add that vehicle to the uninsured
motorist claim against State Farm.

    During the charge conference, counsel for appellant abandoned the
uninsured motorist claim against State Farm for the actions of the
unidentified third vehicle, and advised the court “[w]e don’t want to
blame the [unidentified vehicle].” As a result, the court directed a verdict
in favor of State Farm on the uninsured motorist claim for the actions of
the unidentified third vehicle. Appellant did not object to the directed
verdict. Thereafter, proposed jury instructions and the verdict form were
drafted to include the question of the unidentified driver’s negligence, but
only as an affirmative defense to appellant’s claim against Kaltenbach.
After taking time to review the proposed jury instructions and verdict
form, counsel for appellant stated that he had “no objection to either the
jury instructions or the verdict form.” The jury’s verdict found that there
was no negligence on the part of Kaltenbach which was a legal cause of
injury or damages to appellant. Appellant’s motion for new trial was
denied and this appeal ensued.

   In the instant case, the court granted State Farm’s motion for directed
verdict as to the uninsured motorist claim against the unidentified third
vehicle after appellant stated, on the record, that she did not want this
claim to go to the jury, therefore essentially dismissing the claim.
Counsel for appellant reviewed both the jury instructions and the verdict
form before they were presented to the jury and told the trial judge that
they were both acceptable. As this court stated in Hernandez v.
Gonzalez, 124 So. 3d 988, 993 (Fla. 4th DCA 2013):
         A party cannot successfully complain about an error for
      which he or she is responsible or of rulings that he or she
      has invited the trial court to make. Gupton v. Village Key &

                                     2
     Saw Shop, 656 So. 2d 475, 478 (Fla. 1995). Appellants’
     inability to recover certain elements of damages in this case
     was a foreseeable potential outcome of counsel’s trial
     strategy and not a result of any error by the trial court.
     Taylor v. Bateman, 927 So. 2d 1024 (Fla. 4th DCA 2006);
     Fuller v. Palm Auto Plaza, Inc., 683 So. 2d 654 (Fla. 4th DCA
     1996). By seeking to have the jury decide the issue of
     appellees’ liability for all damages rather than moving for
     directed verdict on any or all of those damages, appellants
     cannot now successfully claim error simply because the jury
     returned a zero verdict. See Gupton, 656 So. 2d at 478; see
     also Sheffield v. Superior Ins. Co., 800 So. 2d 197, 202 (Fla.
     2001) (quoting Goodwin v. State, 751 So. 2d 537, 544 n.8
     (Fla. 1999)) (Under the rule of invited error, “‘a party may not
     make or invite error at trial and then take advantage of the
     error on appeal.’”).

  As a result, we affirm on all issues presented.

  Affirmed.

WARNER, TAYLOR and KLINGENSMITH, JJ., concur.

                          *         *         *

  Not final until disposition of timely filed motion for rehearing.




                                    3